Title: Samuel M. Burnside to Thomas Jefferson, 23 January 1815
From: Burnside, Samuel McGregore
To: Jefferson, Thomas


          Sir,

Worcester Mass.
Jany 23d 1815—
          Your letter of the 8th of August last,
addressed to me as recording Secretary of the
A. A. Society was laid before
them at their last meeting, and I am directed by them to tender You their
thanks for the interesting and valuable manuscript, which accompanied
it.—The Society, Sir, feel highly
gratified, that you have consented to be enrolled Among its members.
          Indeed they have ever been encouraged to
hope, that he, who had become old in public Service, and had lived to See his
Country ranked as independent among the nations of the world, would
not withhold the benefit of his name and
personal influence from an infant Institution, whose object is to give a
literary Character to that Country, to whose political existence You have So
long contributed.—Any Communications Sir, which You may be able to make to
the Society to facilitate the
progress of its enquiries will be always most gratefully received.—We wish it
to be universally understood, that
the Society is not local.—Had
Congress been thought to be vested with
powers to incorporate a Society like this, application would doubtless have
been made there for an act for this purpose.—But
although it derives its
legal
existence from the laws of a State, it is intended to be a
national institution. As
Such, we ask for its advancement, the aid of the learned and liberal throughout
our extensive Country. The war, in which we are engaged presents a formidable
obstacle to our pursuits.—It may with truth be said, that
Literæ, sicut, leges, silent inter
arma.—We indulge a hope however, that the present
embarrassments of our Country will Soon be Succeeded by an era, in which
Science and the useful arts will again add lustre to the American Name.—
          With much respect, I subscribe myself Sir, Your
obedt ServtS M
Burnside
        